DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "an exposed portion disposed at a front side of the contrast portion, and a bottom portion disposed at a back side of the contrast portion, and the contrast portion is thicker than the exposed portion and the bottom portion" in lines 3-5. It is not clear if these limitations are the same as the ones in claim 1 lines 19-23 or it is a new limitation. It seems these are the ones in claim 1 so the applicant is asked to delete them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7, 8, 13is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley et al. (US. 20060264898A1) (“Beasley”). 
Re claim 1, Beasley discloses a medicinal liquid injection port configured to be implanted subcutaneously (¶0006, ¶0014, Figs. 29-35),  the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port (¶0109), the medicinal liquid injection port comprising: a housing (Fig. 29, 54, 60, 56) main body (56, 54) provided with a medicinal liquid storage portion therein (66, ¶0108), an opening portion that opens the medicinal liquid storage portion (top opening for the seal 120), and a discharge hole that communicates with the medicinal liquid storage portion (70) and configured to be connected with a tube (73, Fig. 6); and a septum (120) attached to the opening portion of the housing main body (Fig. 29) and provided with a puncturable region that can be punctured with the puncture needle (¶0109, top circular region), wherein a contrast portion (178, Figs. 30-31, ¶0110) is disposed in the septum over a thickness direction of the septum (thickness direction of the 120, Fig. 29-35) so as to detect the puncturable region of the septum with an ultrasonic wave (¶0110, ¶0133, ¶0138), wherein the contrast portion is provided in the septum within a thickness region of the septum (178, Fig. 31) and all of the contrast portion is positioned at an inner side of the septum in the thickness direction of the septum (178, Fig. 31), wherein the septum is constituted by only three layers including: a layer including the contrast portion formed to have a predetermined thickness in the thickness direction (178, Fig. 31); an exposed portion layer disposed at a front side of the contrast portion (partial or all of 191 that exposed in the opening of the access port); and a bottom portion layer disposed at a back side of the contrast portion (190), wherein layer including the contrast portion is thicker than the 
Re claim 7, Beasley discloses wherein the septum is constituted by the contrast portion formed to have a predetermined thickness in the thickness direction (thickness of 178, Fig. 31-35), an exposed portion disposed at a front side of the contrast portion (top of 191), and a bottom portion disposed at a back side of the contrast portion (lower 190), and the contrast portion is thicker than the exposed portion and the bottom portion (Fig. 31).  
Re claim 8, Beasley discloses a medicinal liquid injection port configured to be implanted subcutaneously (¶0006, ¶0014, Figs. 29-35), the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid iniection port (¶0109), the medicinal liquid injection port comprising: a housing main body (Fig. 29, 54, 60, 56) provided with a medicinal liquid storage portion therein (66, ¶0108), an opening portion that opens the medicinal liquid storage portion (top opening for the seal 120), and a discharge hole (70) that communicates with the medicinal liquid storage portion and configured to be connected with a tube (73, Fig. 6); and a septum (120) attached to the opening portion of the housing main body (Fig. 29) and provided with a puncturable region ( region above line XX see the annotated Fig. 32 of Beasley) that can be punctured with the puncture needle (¶0109, top circular region, see annotate Fig. 32 of Beasley), wherein a contrast portion (the annotated Fig. 32 of Beasley) is disposed in the septum over a thickness direction of the septum  (thickness of 178) so as to detect the puncturable region of the septum with an ultrasonic wave (¶0110, ¶0133, ¶0138), wherein the contrast portion is provided in the septum within a thickness region of the septum and all of the contrast portion is positioned at an inner side of the septum in the thickness direction of the septum (inner between 90s), wherein a concave portion having an annular shape is formed in a side surface of an outer periphery of the septum at a central portion in the thickness direction of the septum (Fig. 32), the side surface being in contact with the housing main body, the concave portion formed by cutting off the side surface (Fig. 32), and the contrast portion having an annular shape is disposed in the concave portion, and wherein the contrast portion is provided around the puncturable region excluding the puncturable region of the septum ( see the annotated Fig. 32 of Beasley). 

    PNG
    media_image1.png
    433
    590
    media_image1.png
    Greyscale
 
The annotated Fig. 32 of Beasley
Note: applicant can overcome this rejection by structurally define the separate regions such as a concave region, a puncturable region ..etc. as the term “region” is not limited to an element but it can be used as a portion/section of an element.
Re claim 13, Beasley discloses a medicinal liquid injection port configured to be implanted subcutaneously (¶0006, ¶0014, Figs. 29-35), the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port (¶0109), the medicinal liquid injection port comprising: a housing main body Fig. 29, 54, 60, 56) provided with a medicinal liquid storage portion therein (66, ¶0108), an opening portion that opens the medicinal liquid storage portion (top opening for the seal 120), and a discharge hole (70) that communicates with the medicinal liquid storage portion and configured to be connected with a tube (73, Fig. 6); and a septum (102) attached to the opening portion of the housing main body (Fig. 29) and provided with a puncturable region that can be punctured with the puncture needle (region above line XX see the annotated Fig. 32 of Beasley, ¶0109), wherein a contrast portion is disposed in the housing main body over a thickness direction of the septum (see the annotated Fig. 32 of Beasley)  so as to detect the puncturable region of the septum with an ultrasonic wave (¶0110, ¶0133, ¶0138), wherein the contrast portion is provided in an outer periphery of the septum within a thickness region of the septum and all of the contrast portion is positioned at an inner side of the housing main body in a thickness direction of the housing main body (the annotated Fig. 32 of Beasley), wherein the contrast portion is formed over an entire region in the thickness direction of the septum and disposed in an attachment space which is provided between the outer periphery of the septum ( Fig. 29, the annotated Fig. 32 of Beasley ) and an inner periphery of the housing main body, wherein the contrast portion is in contact with the housing main body in the radial direction of the septum (the annotated Fig. 32 of Beasley), and wherein the contrast portion is provided around the puncturable reqion excluding the puncturable region of the septum (the annotated Fig. 32 of Beasley).  
Note: applicant can overcome this rejection by structurally define the separate regions such as a concave region, a puncturable region ..etc. as the term “region” is not limited to an element but it can be used as a portion/section of an element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 9-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Partika (US. 5,383,466). 
Re claim 2, Beasley fails to disclose wherein the contrast portion is formed of a member containing air bubbles.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beasley so that the contrast portion is formed of a member containing air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 3,  Beasley ling discloses that the contrast portion is formed of a member disposed in the septum (Fig. 31), but it fails to disclose wherein the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum. 
 However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beasley so that the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, Note that both device are related by having a contrast portion for ultrasonic detection).
Re claim 5, Beasley discloses that the contrast portion is in the puncturable region of the septum excluding a part of the septum, exposed from the opening portion (Fig. 31), but it fails to disclose that contrast portion is formed of a member containing air bubbles and the air bubbles. 
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beasley so that contract portion is formed of a member containing air bubbles and the air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 6, Beasley discloses a medicinal liquid injection device (Fig. 29) comprising: the medicinal liquid injection port according to claim 1 (see the rejection of claim 1), and a puncture needle ( ¶0006), but it fails to disclose that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle. 
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40) and (14) the needle is provided with a detectable portion (28) that is detectable with an ultrasonic wave at a tip end portion thereof (abstract, Col. 4, lines 25-40) wherein the detectable portion is capable to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Beasley to include the detectable portion so that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that detectable portion is added to the tip portion of the needle of Beling so that it is capable to be detected by the ultrasonic wave as the needle piercing the septum).
Re claim 9, Beasley fails to disclose wherein the contrast portion is formed of a member containing air bubbles.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beasley so that the contrast portion is formed of a member containing air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 10, Beasley discloses that the contrast portion is formed of a member and the contrast portion that is disposed in the septum around the puncturable region excluding the puncturable region of the septum (Fig. 32), but it fails to disclose wherein the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum. 
 However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beasley so that the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, Note that both device are related by having a contras portion for ultrasonic detection).
Re claim 11, Beasley discloses wherein the contract portion is formed of a member and the puncturable region of the septum excluding a part of the septum, exposed from the opening portion (Fig. 32) but it fails to disclose that the member is containing air bubbles and the air bubbles are provided in the puncturable region of the septum.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beasley so that the member is containing air bubbles and the air bubbles are provided in the puncturable region of the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
 Re claim 12, Beasley discloses a medicinal liquid injection device comprising: the medicinal liquid injection port according to claim 8 (see the rejection of claim 8); and a puncture needle  (13, Fig. 1, ¶0030), but it fails to discloses that the needle provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle.  
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40) and (14) the needle is provided with a detectable portion (28) that is detectable with an ultrasonic wave at a tip end portion thereof (abstract, Col. 4, lines 25-40) wherein the detectable portion is capable to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Beasley to include the detectable portion so that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that detectable portion is added to the tip portion of the needle of Beling so that it is capable to be detected by the ultrasonic wave as the needle piercing the septum).
Re claim 14, Beasley fails to disclose wherein the contrast portion is formed of a member containing air bubbles.  
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beasley so that the contrast portion is formed of a member containing air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 15, Beasley discloses that the contrast portion is formed of a member and the contrast portion that is disposed in the septum around the puncturable region excluding the puncturable region of the septum (Fig. 32), but it fails to disclose wherein the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum. 
 However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beasley so that the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, Note that both device are related by having a contras portion for ultrasonic detection).
  Re claim 16, Beasley discloses a medicinal liquid injection device comprising: the medicinal liquid injection port according to claim 13 (see the rejection of claim 13); and the puncture needle (¶0109), but it fails to discloses that the puncture needle provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40) and (14) the needle is provided with a detectable portion (28) that is detectable with an ultrasonic wave at a tip end portion thereof (abstract, Col. 4, lines 25-40) wherein the detectable portion is capable to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Beasley to include the detectable portion so that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that detectable portion is added to the tip portion of the needle of Beling so that it is capable to be detected by the ultrasonic wave as the needle piercing the septum).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 13 with regards to the newly added limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783
/Lauren P Farrar/Primary Examiner, Art Unit 3783